Case _5:21-cv-00235-SLP Document 1-2 Filed 03/19/21 Page 1of5

 

FILED IN DISTRICT COURT
IN THE DISTRICT COURT OF OKLAHOMA GOKBAFYOMA COUNTY

STATE OF OKLAHOMA
OCT 08-2020
BRENDA MATHIS, )
7 ay
Plaintiff, ) 86 cerereemmeeneeneernann
.
)
CARCO, CARCO GAP, and ) 7
CO -
eae, | Okevega0-4702
) Judge [MAT
Defendants. )
)

PETITION

COMES NOW, Plaintiff Brenda Mathis (“Mathis”) by and through her attorney,
Daniel Aizenman with the AIZENMAN LAW Group, with her causes of action against
Defendants CARCo, CARCo Gap, and Comprehensive Auto Resource Company, Inc.

PARTIES, JURISDICTION, AND VENUE

1. Plaintiff, Brenda Mathis, is a resident of Oklahoma County, Oklahoma,

2. Defendants CARCo, CARCo Gap, and Comprehensive Auto Resource
Company, Inc. (collectively as “Defendants”) are foreign businesses doing business in
Oklahoma.

3, Each and every Defendant is an agent of the other and responsible and liable

for the actions and/or omissions of each other jointly and severally.

4, This Court has jurisdiction over the parties.
5, Venue is proper in Oklahoma County.
EXHIBIT
Case 5:21-cv-00235-SLP Document 1-2 Filed 03/19/21 Page 2of5

FACTS

6. On July 1, 2017, Mathis purchased a GAP insurance policy with Express
Systems Inc, and/or Portfolio Holdings, Inc. for her vehicle, a 2015 Chrysler 300.

7, Mathis purchased GAP insurance for her vehicle with Express Systems Inc.
and/or Portfolio Holdings, Inc.

8, On August 17, 2018, Mathis’ vehicle was stolen. The vehicle was
eventually recovered, but the thieves caused significant damage that totaled the vehicle.

9, Mathis’ auto insurer, State Farm, paid out for the total loss, but a balance
the note for the vehicle remained in the amount of $7,506.85 (the “deficiency”). Tinker
Federal Credit Union holds the aforementioned note.

10. Mathis made a GAP insurance claim to recover the money for the deficiency
of the note and have it paid off — precisely the reason why she paid a premium for the GAP
insurance. .

11, Express Systems Inc. and/or Portfolio Holdings, Inc. either jointly or
independently are responsible along with Defendants CARCo, CARCo Gap, and/or
Comprehensive Auto Resource Company, Inc., who are jointly or independently
responsible for the wrongful actions and/or omissions complained of herein in this Petition
that led to the wrongful denial of the Mathis’ GAP claim.

CAUSES OF ACTION

Claim No. 1 — Breach of Contract
12. Mathis incorporates and re-alleges all of her allegations contained in

the above paragraphs,
13, On or about August 18, 2018, while the GAP Insurance Contract was in

effect, Mathis suffered a covered loss.
Case 5:21-cv-00235-SLP Document 1-2 Filed 03/19/21 Page 3of5

14, At the time of this loss, the applicable insurance coverage was in full
force and effect.
15. Following the loss, the Defendants had a contractual duty to promptly

and fairly investigate, evaluate, and pay the claim.

16. The Defendants have wrongfully failed and refused to pay the loss and
have breached their contractual duty to the Plaintiff.

17, Defendants breached their contract with Mathis by refusing to pay the
amount due under the policy despite Mathis’s demand for payment.

18. Mathis has performed all conditions precedent the recover under the
GAP Insurance Contract and has not excused the Defendants’ breach.

19, As a direct result of the actions of the Defendants, Mathis has been
damaged in an amount in excess of $75,000.00.

Claim No. 2 — Bad Faith

20. Mathis incorporates and re-alleges all of her allegations contained in the
above paragraphs,
21. The Defendants have a duty to deal fairly and in good faith with their

insured, Mathis.
22, The actions of the Defendants during the handling and adjusting of this
claim were in violation of the Defendants’ duty of good faith and fair dealing to Mathis.
23. Due to the Defendants’ refusal to pay Mathis’s claim, Mathis has
incurred and continues to incur attorney’s fees and has experienced mental pain and
suffering.

24. Due to Defendants’ violation of its duty of good faith and fair dealing,
Case 5:21-cv-00235-SLP Document 1-2 Filed 03/19/21 Page 4of5

Mathis demands compensatory damages for attomey fees and mental pain and suffering

and punitive damages.

Claim No. 3 — Punitive Damages

25, Mathis incorporates and re-alleges all of her allegations contained in the
above paragraphs.

26. Defendants’ treatment of Mathis and the handling of her claim
demonstrate Defendants have intentionally, and with malice, breached their duty to deal
fairly and in good faith. The actions of Defendants were intentional, malicious, and
consistent with Defendants’ corporate goal of increasing profits through the systematic
reduction or avoidance of claims, The bad faith conduct of the Defendants has affected
not only Mathis, but numerous other policyholders across the country.

Claim No. 4 — Conspiracy
27. Express Systems Inc. and/or Portfolio Holdings, Inc. conspired along

with Defendants CARCo, CARCo Gap, and/or Comprehensive Auto Resource Company,
Inc, to commit the actions and/or omissions complained of herein in this Petition.
WHEREFORE, Plaintiff Brenda Mathis prays for judgment in her favor against
Defendants CARCo, CARCo Gap, and/or Comprehensive Auto Resource Company, Inc.
exceeding $75,000.00, exclusive of costs and interest, together with the awarding costs,
interest, and other relief this Court deems just and proper.

Respectfully submitted,
Bz Z.-

Daniel Aizenman, OBA No, 30971
AIZENMAN LAW GROUP

9800 East Skelly Drive

Suite 575

Tulsa, OK 74135

P: 918-426-4878
Case 5:21-cv-00235-SLP Document 1-2 Filed 03/19/21 Page5oi5 _

F: 918-513-6080
dan@aizenmanlaw.com
Attorney for Plaintiff
